Exhibit 10.4








/$ParticipantName$/
Knight-Swift Transportation Holdings Inc.
20002 North 19th Avenue
Phoenix, Arizona 85027


Re:
Knight-Swift Transportation Holdings Inc.: Performance Unit Officer Grant
Agreement



Dear /$ParticipantName$/:


The Compensation Committee (the “Committee”) of the Board of Directors of
Knight-Swift Transportation Holdings Inc. (the “Company”) has awarded you, as of
the date of this letter (the “Grant Date”), a Performance Unit grant (the
“Grant”). This Grant will settle in cash. The Grant entitles you to receive a
cash payment equivalent to shares of the Company’s Class A common stock (the
“Stock”), par value $0.01 per share (the “Stock Award”) as specified in Section
1. This Grant will be settled upon the completion of the Vesting Period. This
Grant is made subject to the terms and conditions of this Performance Unit Grant
Agreement (this “Agreement”), and the Company’s Amended and Restated 2014
Omnibus Incentive Plan, as amended (the “Plan”). In this Agreement, the Company
is sometimes referred to as “we” or “us,” and includes any subsidiaries of the
Company in which the Company holds an equity or voting interest of fifty percent
(50%) or more. Terms used in this Agreement that are defined in the Plan have
the same meaning as stated in the Plan.


1.Summary of Grant.
Set forth on Exhibit A are the performance conditions applicable to the Grant.
2.Vesting and Proration of Award.
(a)    Vesting and Payment. Performance Units representing your Final Award will
vest on / / following the expiration of the Performance Period (the “Vesting
Period”). On / / following the expiration of the Performance Period, you will
receive a cash payment equal to the number of shares representing the Final
Award multiplied by the fair market value of the Stock on that date (the “Final
Award Payment”).
(b)    Death, Disability or Approved Retirement. If during the Vesting Period or
Performance Period, you die, become disabled, or retire on an Approved
Retirement Date, you will be fully vested. A cash payment equal to the Final
Award Payment will be made to you as soon as practicable after the close of the
calendar year in which you died, became disabled or retired, but not later than
the 75th day after the close of such calendar year.
(c)    Change in Control. If during the Vesting Period, there is both
(i) a Change in Control, and (ii) your employment terminates by reason of
Termination for Convenience or Termination for Good Reason (as defined below)
before the January 31 following the expiration of




--------------------------------------------------------------------------------




the Performance Period, you will be fully vested. If during the Performance
Period, there is both (i) a Change in Control and (ii) your employment
terminates by reason of Termination for Convenience or Termination for Good
Reason within 12 months of the Change in Control, then you will be fully vested
and your Final Award will be measured based on the Company’s performance through
the end of the calendar year in which your employment terminated. If your
employment terminates by reason of Termination for Convenience or Termination
for Good Reason more than 12 months after a Change in Control, then your award
will be prorated if all applicable conditions in Section 2(d) are met.
(d)    Forfeiture; Proration. If your employment terminates by reason of
Termination for Convenience or Termination for Good Reason (as defined below),
your award will be forfeited if you have completed less than 12 calendar months
of the Performance Period at the time of termination. If you have completed 12
calendar months or more of the Performance Period, and your employment
terminates by reason of Termination for Convenience or Termination for Good
Reason, the amount of your Final Award will be pro-rated by multiplying the
number of Performance Units earned as of expiration of the Performance Period by
a fraction, the numerator of which is the number of full calendar months
credited to you as of the date your Termination for Convenience or Termination
for Good Reason occurs and the denominator of which is 36 months.
3.Settlement in Cash. Subject to Section 2 concerning time for payment, once
your Final Award is vested, the Company will make a cash payment to you in an
amount equal to the Final Award Payment. No payment will be made to you until
your Final Award is fully vested and earned. You will not be entitled to vote at
any shareholder meeting or receive dividends based on the Stock Award.


4.Grant of Performance Units. This Grant relates only to the Performance Period
specified above and to no other. The Grant is made to you as part of your
compensation and is payable to you in accordance with this Agreement and
resolutions adopted by the Committee, and in the expectation that until such
time as this Grant is fully vested, you will continue to perform services for
the Company as its employee. You will receive no fractional shares. The number
of shares of your Stock Award is subject to automatic adjustment for stock
dividends, stock splits, reverse stock splits, reorganizations, or
reclassifications as provided in Section 6.2 of the Plan and is subject to
adjustment as described in Section 1, above.
5.Intentionally Deleted.


6.Tax Treatment. You will recognize ordinary income for the cash paid to you,
when the Stock Award vests. The value of the Stock is its fair market value,
which is based on the closing market price the day the Stock Award vests. If the
Vesting Date falls on a weekend or on a holiday, the fair market value will be
based on the closing market price of the business day immediately prior to the
day of vesting. By accepting the Grant, you accept responsibility for any income
tax withholding or other taxes imposed on you by virtue of the cash payment. You
agree that the Company has the right, and you authorize the Company to reduce
the cash payment made to you, by the amount of any federal or state taxes
(including, without limitation, FICA, FUTA, and Medicare) the Company is
obligated to withhold and pay.




--------------------------------------------------------------------------------






7.Non-Compete and Non-Solicitation Agreement.


(a)    This Grant has been made to you because you have been retained by the
Company in a position of trust and confidence and your services are important to
the Company’s success and not easily replaceable. This Grant is also intended to
induce you to continue to contribute to the results of the Company’s operations.
In consideration for the issuance of this Grant (and the Company’s agreement to
allow you to become a shareholder of the Company on the terms set forth herein),
you agree that you will not directly compete with the Company for six (6) months
after your Separation from Service (as defined in the Plan) (the “Non-Compete
Period”), without first obtaining the Company’s prior written consent, which
consent the Company may, in its reasonable discretion, withhold. For this
purpose, you will be considered to be directly competing with the Company if you
are engaged in any of the activities described in clauses (b)(i), (ii) or (iii)
below. The consideration for this six month non- compete agreement is the
issuance of this Grant.


(b)    You will be considered directly competing with the Company if at any time
during the Non-Compete Period you: (i) are employed by, contract with, or obtain
an interest as an owner, shareholder, partner, limited partner or member in, any
business or corporation that competes directly with the Company (as such direct
competition is defined below), but excluding an investment of one percent (1%)
or less in any publicly traded company; (ii) on your own behalf, or on behalf of
any other person with whom you may be employed, you solicit or divert from the
Company the business of any person who is either a customer of the Company
during your employment, or is identified as a potential customer of the Company;
or (iii) solicit, divert or encourage any person who is an employee of the
Company to leave employment and to become employed by a person who directly
competes with the Company. For purposes of this Section 7, you (x) will be
considered to be in direct competition with the Company and (y) a person,
business or corporation will be considered a direct competitor of the Company,
if either you or it is engaged in a truckload business (dry van, refrigerated,
brokerage, drayage, intermodal, or logistics or any combination thereof) that
conducts significant operations in the same traffic lanes in which the Company
operates, or which the Company has internally identified as a planned area of
operation or expansion of its business as of the date of your Separation from
Service with the Company.


(c)    By accepting this Grant, you agree that the foregoing non-competition
provisions are reasonable and that you are being compensated for your agreement
not to compete. If you violate this Agreement during the Non-Compete Period, you
agree to pay the Company, upon demand, an amount equal to 60% of the value
realized by you under this Grant, disregarding the amount of any federal or
state taxes you paid (the “Repayment Amount”). Upon paying the Company the
Repayment Amount, your obligations to the Company under Sections 7(a) and 7(b)
shall be deemed to be satisfied. You agree that the Repayment Amount is
reasonable and is intended to return to the Company a portion of the
compensation paid to you in consideration for your agreement to continue with
the Company and not to compete with the Company if you leave, except on the
terms of this Agreement, after you have received the Stock Award made here.


(d)    The Company shall have the right to extend the Non-Compete Period for up
to an additional 12 months beyond the completion of your initial Non-Compete
Period (the




--------------------------------------------------------------------------------




“Extended Non-Compete Period”). If the Company elects to extend the Non-Compete
Period, it will notify you in writing of such fact not later than the thirtieth
(30th) day prior to the expiration of the initial Non-Compete Period. By
accepting this Grant, you agree to accept and abide by the Company’s election.
If the Company elects to extend the Non-Compete Period, you agree not to work
for any direct competitor of the Company (as defined in Section 7(b)) during the
Extended Non-Compete Period, and the Company agrees to pay you, during the
Extended Non-Compete Period, an amount equal to your monthly base salary or
monthly base consulting fee, as applicable, in effect as of the date of your
Separation from Service. Payment for any partial month will be prorated. Payment
of your base salary or consulting fee during the Extended Non-Compete Period
will be made at the same times and in the same amounts that such amounts were
paid to you while you were in the service of the Company. If the Company elects
to extend the Non-Compete Period, any monies you earn from any other work,
whether as an employee or as an independent contractor, will reduce, dollar for
dollar, but not below zero, the amount that the Company is obligated to pay you.
Payments made by the Company under this Section 7(d) are made for the extension
of the non-compete covenant and do not render you either an employee of, or a
consultant to, the Company.


8.Compliance with Securities Laws; Share Restrictions.
(a)    So long as you are an employee of the Company, you may not sell any
shares of the Stock except in accordance with all applicable federal and state
securities laws and the applicable policies of the Company regarding the sale,
ownership and retention of the Company’s securities by insiders, executives, and
employees. The Company has filed a registration statement with the United States
Securities and Exchange Commission covering the Grant (and the Stock subject to
the Grant) issued pursuant to the Plan. So long as that registration statement
is in effect, Stock issued pursuant to the Plan will not be restricted as to
transfer. The Company does not provide any assurance that any registration
statement will continue to be maintained in effect with respect to the Stock.
(b)    This Grant is subject to any claw-back policy adopted by the Company for
incentive-based compensation (the “Clawback Policy”), as required by Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act. The Clawback
Policy, as in existence from time to time, is incorporated by this reference
into this Agreement. If there is any conflict between the provisions of this
Agreement and the Clawback Policy, the Clawback Policy shall control.


9.Risks. By accepting this Grant, you acknowledge that the value of the Stock
may be adversely affected by changes in the United States’ economy; changes in
the Company’s profitability, financial condition, business or properties; a
reduction in the Company’s growth rate; competition from other truckload
carriers; and other factors that are described more particularly in the
Company’s most recent Annual Report on Form 10-K and in its reports on Forms
10-Q and 8-K. The Company does not promise you that the value of the Stock will
rise or that the Company will continue to grow or be profitable.


1.Access to Information. With respect to this Grant, you acknowledge that you
have reviewed a copy of the Company’s Plan available at
https://investor.knight-swift.com/corporate-governance/equity, and that the
Company has delivered to you, or has provided to you through on-




--------------------------------------------------------------------------------




line access, for your examination copies of the Plan and the Company’s reports
filed on Forms 8-K, 10-Q and 10-K and any proxy or shareholder information
materials filed with the United States Securities and Exchange Commission and
available through EDGAR. These materials may also be accessed on the Company’s
website at http://investor.knight-swift.com. A copy of these materials will be
provided to you if you request them in writing from the Company.


10.Successors. This Agreement is binding on you, your spouse and any successors
or assigns.


11.Arbitration of Disputes. We agree that the Federal Arbitration Act shall
apply to and govern the arbitration provisions of this Agreement. Any disputes
between or among us with respect to the terms of this Agreement or the rights of
either of us under this Agreement, shall be subject to the arbitration
procedures specified in the Revised Arizona Arbitration Act (“RAAA”), but only
to the extent not inconsistent with the Federal Arbitration Act. Arbitration
will occur in Phoenix, Arizona. Judgment on any arbitration award may be entered
in any court having jurisdiction. A single arbitrator shall have the power to
render a maximum award of $500,000. If you or we assert a claim in excess of
$500,000, the matter may be heard by a single arbitrator, but either of us may
request that the arbitration be heard by a panel of three arbitrators and, if so
requested, the arbitration decision shall be made by a majority of the three
arbitrators. In the event that the selected arbitrator(s) finds any term or
clause in this Agreement to be invalid, unenforceable, or illegal, the same will
not have any impact, whatsoever, on other terms or clauses in the Agreement or
the entire Agreement. The Company shall pay the costs of arbitration, but if the
Company is the prevailing party in the arbitration, the Company shall have the
right to recover from you all costs of arbitration. EACH OF THE PARTIES
EXPRESSLY AGREES TO ARBITRATION AND WAIVES ANY RIGHT TO TRIAL BY JURY ANY PARTY
MAY HAVE. In consideration of this Grant, you agree not to bring any class
action or arbitration class action against the Company. Nothing in this
Agreement limits or restricts any self-help remedy, including, without
limitation, any right of offset a party may have. The person prevailing in any
arbitration is entitled to payment of all legal fees and costs and all costs of
arbitration, regardless of whether such costs are recoverable under applicable
law. In the event of any conflict between the arbitration procedures specified
in this Agreement and the RAAA, this Agreement shall control.


12.WAIVER OF CERTAIN CLAIMS. BY EXECUTING THIS AGREEMENT AND ACCEPTING THIS
GRANT, YOU AGREE THAT ANY CLAIM YOU MAY HAVE AGAINST THE COMPANY WITH RESPECT TO
THIS GRANT OR THE STOCK SUBJECT TO THE GRANT (OTHER THAN A CLAIM FOR THE
CONTRACTUAL BREACH OF THIS AGREEMENT OR THE PLAN, WHICH MAY BE BROUGHT WITHIN
ONE YEAR OF THE DATE SUCH BREACH OCCURS) MUST BE ASSERTED NOT LATER THAN ONE
YEAR FOLLOWING THE DATE OF THIS GRANT, AND THAT NO CLAIMS (OTHER THAN FOR BREACH
OF CONTRACT) MAY BE BROUGHT AFTER THAT PERIOD. YOU VOLUNTARILY AND KNOWINGLY
WAIVE ANY LONGER STATUTE OF LIMITATIONS IN CONSIDERATION OF THIS GRANT. IN
ADDITION, YOU AND THE COMPANY AGREE THAT ANY CLAIM MADE UNDER THIS AGREEMENT OR
THE PLAN, OR ARISING FROM OR IN CONNECTION WITH ANY STOCK GRANTED PURSUANT TO
THIS AGREEMENT OR THE PLAN, SHALL BE LIMITED TO ACTUAL ECONOMIC DAMAGES, AND THE




--------------------------------------------------------------------------------




RECOVERY OF ATTORNEYS’ FEES AND COSTS OF COURT. TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT TO RESCISSION OR ANY RIGHT TO CLAIM OR RECOVER TREBLE DAMAGES,
PUNITIVE DAMAGES, OR EXEMPLARY DAMAGES, WHETHER SUCH RIGHTS ARE GRANTED BY
STATUTE OR UNDER COMMON LAW, IS HEREBY WAIVED AND RELEASED. EACH PARTY AGREES
AND ACKNOWLEDGES THAT THE WAIVER AND RELEASE OF SUCH RIGHTS IS VOLUNTARY AND
KNOWING AND THAT EACH PARTY HAS RECEIVED, UNDER THIS AGREEMENT, FULL AND
ADEQUATE CONSIDERATION FOR SUCH WAIVER.


13.Survival. The provisions of Sections 5, 6, 7, 8, 9, and 11 through 19 shall
survive the termination of this Grant and of this Agreement.


14.Construction. It is the intent of the Company and you that the Stock subject
to this Grant is to be treated as “nonvested shares” within the meaning of
Financial Accounting Standards Board ASC Topic 718, and the Stock is subject to
being earned by you only if you continue to provide the Company with your
services as provided herein.


15.Incorporation by Reference. The terms of the Plan are hereby incorporated
into this Agreement and constitute a part hereof.
16.Rights Non-Transferable. Neither this Agreement nor your rights hereunder are
transferable, except by Last Will and Testament, Revocable Trust or Testamentary
Trust, or by the law of descent and distribution.
17.Governing Law. This Agreement is subject to, and is to be construed in
accordance with, the laws of the State of Delaware.
18.Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon you, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Grant. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan and this
Agreement.
19.Acceptance. You are required by the on-line system to accept or reject the
Grant and this Agreement. If you fail to affirmatively accept or reject through
the on-line system within five (5) business days after receipt of this Grant,
then by continuing to serve as a director of, in employment with, or as a
consultant for the Company, you will be deemed to have accepted and agreed to
the terms and conditions set forth in this Agreement and deemed to have
acknowledged receipt of a copy of the Plan.
20.Definitions. The following terms have the meanings set forth below:




--------------------------------------------------------------------------------




“Approved Retirement Date” means the earlier of: (i) the date the Company
approves your retirement; or (ii) the date you attain the age at which you are
entitled to receive a full, unreduced Social Security benefit, based on your
date of birth.
“Termination for Cause” means termination of employment resulting from a
Participant’s conduct that constitutes (i) fraud, misappropriation,
embezzlement, a theft with regard to the Company, or breach of any fiduciary
duty (without regard to any criminal conviction) with respect to the Company or
its shareholders; (ii) substance abuse that materially impairs the Participant’s
ability to perform his or her duties; or (iii) the negligent failure of a
Participant to perform his material duties, insubordination, or conduct that is
embarrassing to, brings disparagement upon or damages the goodwill of the
Company.
“Termination for Convenience” means a participant’s involuntary termination of
employment by the Company for reasons other than a Termination for Cause.
“Termination for Good Reason” means a participant’s termination of employment
resulting from (i) a Participant’s change of position, title, or
responsibilities in a material manner so that he/she is no longer eligible to
participate in Awards made under the Plan; or (ii) a Participant not being
re-elected to an officer position that is eligible to participate in grants made
under the Plan; or (iii) a Participant’s responsibilities have been materially
reduced; or (iv) a material reduction in the Participant’s compensation; or (v)
a change in the Participant’s responsibilities that require the Participant to
relocate more than 30 miles from the Participant’s residence.


Sincerely,


KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC., a Delaware corporation


                
By:                        


